Citation Nr: 1735453	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  10-04 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for lumbosacral strain with degenerative disc disease (DDD) in excess of 10 percent from July 28, 2008 to November 3, 2016, and in excess of 20 percent from November 3, 2016.

2.  Entitlement to a higher initial rating for left lower extremity radiculopathy in excess of 10 percent from November 3, 2016.

3.  Entitlement to a higher initial rating for right lower extremity radiculopathy in excess of 10 percent from November 3, 2016.

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney
ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to April 1981.

This matter came before the Board of Veterans' Appeals (Board) on appeal from April 2009 and April 2017 rating decisions of the RO in St. Petersburg, Florida.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Board Videoconference Hearing

The Veteran had previously requested a Travel Board hearing scheduled in August 2014 for the following issues: a higher initial rating for lumbosacral strain with DDD, a higher initial rating for bilateral hearing loss, a higher initial rating for tinnitus, and entitlement to a TDIU.  In a July 24, 2014 letter, which was received by the RO on July 25, 2014, the Veteran's representative requested that the Travel Board hearing be cancelled; therefore, the Board finds the prior Travel Board hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2016).  

The issues of a higher initial rating for bilateral hearing loss and a higher initial rating for tinnitus were withdrawn by the Veteran in a statement written July 31, 2014, and dismissed in a December 2014 Board decision.  

On April 21, 2017, VA received a fax signed April 20, 2017 from the Veteran requesting a videoconference hearing for the issues currently on appeal, namely, a higher initial rating for lumbosacral strain with DDD, a higher initial rating for left lower extremity radiculopathy, a higher initial rating for right lower extremity radiculopathy, and a TDIU.  There is no indication from the record that the Veteran has withdrawn the April 2017 hearing request.  As the Veteran has requested a Travel Board hearing, and a hearing has yet to be carried out regarding these issues, a remand is necessary to schedule a Board hearing.  38 C.F.R. § 20.704 (2016).  Because the RO schedules videoconference hearings, a remand of the issue on appeal to the RO is warranted to schedule the Veteran for a Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

At the earliest available opportunity, the RO should schedule a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, D.C.  After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

